Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Remark


This Office action has been issued in response to amendment filed on 06/14/2021. 



Terminal Disclaimer

The terminal disclaimer filed on 06/15/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowance

Claims (1-4, 21-23), (5-7, 24-25), (8-11, 26-28), (12-14, 29-30), (15-17, 31-32) and (18-20, 33-34) are allowable.


Reason for Allowance


The cited arts of record, by over Gordon et al., US Patent Application Publication US 20040181490 A1 (hereinafter Gordon) in view of Schneider. US Patent Application US 7035896 B1 (hereinafter Schneider) and further in view of Steele et al. US Patent Application US 7016875 B1 
Claims (1-4, 21-23), (5-7, 24-25), (8-11, 26-28), (12-14, 29-30), (15-17, 31-32) and (18-20, 33-34) are allowable. Independent claims 1, 5, 8, 12, 15 and 18 are allowable because the prior arts of record do not teach receiving and request for a web browser homepage with a time element indicative of a date that a service was provisioned wherein the date is used to determine a range of dates to determine the version of the homepage that should be provided to a user and wherein the date is also used to determine a new user experience vs. an a veteran experience user. 
The cited arts of record, over Gordon et al., US Patent Application Publication US 20040181490 A1 (hereinafter Gordon) in view of Schneider. US Patent Application US 7035896 B1 (hereinafter Schneider) and further in view of Steele et al. US Patent Application US 7016875 B1 (hereinafter Steele) and further in view of Hyodo. US Patent Application US 5848427 A (hereinafter Hyodo) do not explicitly disclose, teach, or suggest the claimed limitations of: 

Claims 1 and 12.
receive a request for a web browser homepage, wherein the request comprises a time element indicative of a date that a service was provisioned;
determine whether the date is within a range of dates; and
provide a web page comprising a version of the web browser homepage, wherein the version of the web browser homepage comprises a new user experience when the date is within
the range of dates, and wherein the version of the web browser homepage comprises a
veteran user experience when the date is outside the range of dates.

Claims 5 and 15.

send, based on the selection of the user interface element, a request for a web browser
homepage, wherein the request comprises the time element;
determine whether the date is within a range of dates; and
receive a web page comprising a version of the web browser homepage, wherein the version of the web browser homepage comprises a new user experience when the date is within the range of dates, and wherein the version of the web browser homepage comprises a veteran user experience when the date is outside the range of dates.

Claims 8 and 18.
determine whether a time element associated with a request for a web browser homepage is within a range of dates, wherein the time element is indicative of a date that a service was provisioned; and
provide a web page comprising a version of the web browser homepage, wherein the
version of the web browser homepage comprises a new user experience when the date is within the range of dates, and wherein the version of the web browser homepage comprises a veteran user experience when the date is outside the range of dates.

(In combination with all other features in the claim).










Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on M-F 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144